Acknowledgments
1. 	Applicants amendment, filed on 7/13/2021 is acknowledged.  Accordingly claim(s) 1-4, 6, 8-13 and 21-22 remain pending.
2.	Claim(s) 5, 7 and 14-20 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20210929, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
5.	Applicant’s response, filed on 7/13/2021, has fully been considered and is persuasive.  Applicant contends that the amended claims obviates the 35 USC 112 rejection set forth in the prior office action.  Applicant’s arguments are persuasive; therefore, the rejections are withdrawn.
Allowable Subject Matter
6.	Claim(s) 1-4, 6, 8-13 and 21-22 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
7.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
8.	Authorization for this Examiner’s amendment was given in a telephonic interview with Vanessa Bell (USPTO Registration No. 70,333) on or about 9/28/2021.

1.	(Currently Amended) A method comprising:
receiving, by an automation computer from a resource provider computer operated by a resource provider, a set of instructions including transaction information for a transaction between the resource provider and a user;
generating, by the automation computer, a request to generate and activate a virtual account associated with the transaction;
generating, by an authorization computer processor in response to the request, the virtual account;
activating, by the authorization computer processor in response to the request, the virtual account;
generating, by the automation computer, an authorization request message for the transaction according to the set of instructions;
transmitting, by the automation computer, the authorization request message to the authorization computer processor via a processing network computer;
generating, by the authorization computer processor in response to the authorization request message, an authorization response message;
receiving, by the automation computer, the authorization response message; [[and]]
, by an authorization computer,; and  
transferring, by the authorization computer, a value for the transaction from an issuer module to an acquirer module in the authorization computer.

2.	(Original) The method of claim 1, wherein the virtual account is a prepaid account.
3.	(Original) The method of claim 1, further comprising:
loading, by the authorization computer processor, the virtual account with a transaction amount.
4.	(Original) The method of claim 3, wherein the transfer of value is equal to the transaction amount.
5.	(Canceled).
6.	(Original) The method of claim 1, wherein the set of instructions includes a transaction identifier associated with the virtual account.
7.	(Canceled).
8.	(Currently Amended) A system comprising:
an automation computer comprising a first processor, and a first computer-readable non-transitory memory non-transitory memory which causes the first processor to perform the steps of:

generating, by the automation computer, a request to generate and activate a virtual account associated with the transaction;
generating, by the automation computer, an authorization request message for the transaction according to the set of instructions;
transmitting, by the automation computer, the authorization request message to an authorization computer processor via a processing network computer; and
receiving, by the automation computer from the authorization computer processor via the processing network computer, an authorization response message; 
the authorization computer processor, in operative communication with the automation computer, comprising a second computer-readable non-transitory memory and a second processor, the second computer-readable non-transitory memory comprising code executable by the authorization computer processor which causes the second processor to perform the steps of:
generating, by the authorization computer processor in response to the request, the virtual account; and
activating, by the authorization computer processor in response to the request, the virtual account; and
an authorization computer, in operative communication with the automation computer, comprising a third processor and a third computer-readable non-transitory memorythird computer-readable non-transitory memory third processor which  causes the third processor to perform the steps of:
, by the authorization computer,; and [[by]] 
transferring, by the authorization computer, a [[of]] value for the transaction from an issuer module to an acquirer module in the authorization computer.
9.	(Original) The system of claim 8, wherein the virtual account is a prepaid account.
10.	(Currently Amended) The system of claim 8, the steps performed by the authorization computer processor further comprising:

loading the virtual account with a transaction amount.
11.	(Original) The system of claim 10, wherein the transfer of value is equal to the transaction amount.

13.	(Original) The system of claim 8, wherein the set of instructions includes a transaction identifier associated with the virtual account.
14. – 20.	(Canceled).
21.	(Previously Presented) The method of claim 1, wherein the authorization computer processor is a component of the authorization computer.
22.	(Previously Presented) The method of claim 1, further comprising:
transmitting, by the authorization computer processor, the virtual account or identifier thereof to the authorization computer.
Reasons for Allowance
10.	Claims 1-4, 6, 8-13 and 21-22 are allowed.
11.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2018/0315051 to Hurley) which discloses the method involves identifying a first payment account of a user (102a) with a first payment provider (108a) by servers (106) associated with a social network. A social graph of the social network to identify a second payment account associated with the co-user from a node of the social graph comprising information about the co-user is 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1 and 8, specifically the combination of steps of:
generating, by an authorization computer processor in response to the request, the virtual account; activating, by the authorization computer processor in response to the request, the virtual account; generating, by the automation computer, an authorization request message for the transaction according to the set of instructions; transmitting, by the automation computer, the authorization request message to the authorization computer processor via a processing network computer, as recited in claims 1 and 8.  Moreover, the missing claimed elements from Hurley are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Huley disclosures because it is not common to: generating, by an authorization computer processor in response to the request, the virtual account; activating, by the authorization computer processor in response to the request, the virtual account; generating, by the automation computer, an authorization request message for the transaction according to the set of instructions; transmitting, by the automation computer, the authorization request message to the authorization computer processor via a processing network computer.  Hence, the claims are allowable over the cited prior art.  Dependent claims 2-4, 6, 9-13 and 21-22 are also allowable for the same reason(s) described above.

12.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        9/29/2021